The facts are stated in the opinion of the court, delivered by
Portee, J.
The object of this suit is to compel the Louisiana State Bank to permit a transfer to be made in their books, of six hundred and eighty shares of the stock of said bank, which is owned in the kingdom of Great Britain.
The president and directors object to the transfer, on the ground that the petitioner proposes to invest the stock in the name of trustees, for the use of persons other than those to whom the transfer is to be made, and that such a disposition of property is prohibited by the laws of Louisiana.
The proposed transfer is to carry into more complete effect the testamentary dispositions of the ancestor of the persons for whose use and benefit the trust estate was created. He, at the time of his death, and they, at the present moment, being subjects of the king of Great Britain, and inhabitants of that island. The record shows the consent of all parties to the demand made in the petition, who by any possibility have an interest in the stock. Those who have the legal, and those who have the equitable interest in it, have alike assented. Under these circumstances, we think the transfer should be made. It is unnecessary to examine what will be the effect of the transfer on the ultimate rights of the parties concerned, or whether they are to be governed by the laws of England or of this country. It is sufficient for the decision of the point before us, that we do not know of any thing in the laws of Louisiana, which prohibits a man transferring property to another, to be held for his use. And such is, substantially, the case before us. For the persons for whose use the trust is created, consent and agree it shall stand in the names of others for their benefit. This is neither a substitution nor a fidei commissum.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the Parish Court be affirmed, with costs.